DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed September 13, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(b) as being anticipated by Gassman (US 2021/0146767).

Claim 1
Gassman discloses a turbomachine dual spool transmission system capable of use as a turbomachine dual spool transmission system, comprising: 
a transmission assembly (19-22) capable of connect to a combination output (12) of a dual spool differential (e.g., 11-13) at a transmission input (gear connected integrally to sun gear 22) to be driven by the combination output (12) to turn a transmission output (7), 
wherein the transmission assembly (19-22) is configured to provide a first output gear ratio (23 engage and 24 disengaged) in a first state and a second output gear ratio (23 disengaged and 24 engaged) in a second state (see FIG. 1 and paragraph [0097]).
It is noted that the manner in which the claim is recited makes clear that the dual spool differential is not intended as a positive recitation within this claim.

Claim 2
Gassman discloses further comprising the dual spool differential (11-13) wherein the dual spool differential (11-13) includes a gear assembly capable of combining a low pressure spool input (at 11) and a high pressure spool input (at 13) into a combination output (12) to provide an output speed range smaller than a low pressure speed range alone.
It is noted that the manner in which the claim is recited makes clear that the dual spool differential is added as a positive limitation of this claim. On the other hand, the low pressure spool input and high pressure spool input are not intended as positive recitations of this claim.

Claim 3
Gassman discloses wherein the transmission assembly includes a transmission ring gear (20), a transmission sun gear (22), and a plurality of transmission planetary gears (planets on 21) disposed between the transmission sun gear (22) and the transmission ring gear (20) and meshed with the transmission sun gear and the transmission ring gear, wherein the transmission planetary gears are rotationally connected to a transmission carrier (21) (see FIG. 1). 

Allowable Subject Matter
Claims 4-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With reference to claim 4, the prior art does not disclose or render obvious a transmission system capable of being used in a turbomachine dual spool comprising the combination of features including “wherein the transmission input  is the transmission carrier or is connected to the transmission carrier.” The closest prior art capable of being used in a turbomachine dual spool is Gassman, however in Gassman the planetary gearset which switches ratios does not include the transmission input as the carrier.
Claims 11-20 are allowed.
With reference to claim 11, the prior art does not disclose or render obvious a turbomachine comprising the high and low spool, a combining differential as recited and a transmission assembly that is switchable between two gear ratios. In the dual spool prior art references, those which include a switchable transmission, do so without a distinct combining differential prior to the transmission. These references do not include a combining differential with a combination output. This term is interpreted based on the phrasing and the disclosed embodiments as the single output which combined the two inputs into the one output. It would not have been obvious to one having ordinary skill in the art before the effective filing date to have modified these prior art references to separate the two functions of combining and gear switching into two different planetary gearset since this would increase cost and complexity.
Claim 20 is allowable for the same reasons as claim 11. It is noted that while claim 20 does not recite the combining differential, claim 20 does recite combining the two spool inputs at a reduced speed range which must include some type of reduction gearing that combines the two spool inputs.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kupratis et al. (US 2020/0386188) discloses a dual spool turbofan with two clutches. Leque et al. (US 2020/0248632) and Poulin (US 2018/0135512) discloses a single planetary gearset that both combines and changes a gear ratio.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851. The examiner can normally be reached M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY A FLUHART/Primary Examiner, Art Unit 3659